                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DASHOTTA/ DATRAN LION/JONES                                                   PLAINTIFF
ADC #148795

v.                          CASE NO. 4:20-CV-01054-BSM

DEXTER PAYNE, et al.                                                      DEFENDANTS

                                         ORDER

       After carefully reviewing United States Magistrate Judge J. Thomas Ray’s proposed

findings and recommendations (RD) [Doc. No. 12] and the entire record, the RD is adopted.

Dashotta Jones may proceed with his claim against Doe, but his claims against Payne,

Griffin, Dillard, Stump, Davis, and Swift are dismissed without prejudice. This case is

transferred to the United States District Court for the Western District of Arkansas because

that is the appropriate venue. 28 U.S.C. § 1404(a).

       IT IS SO ORDERED this 24th day of May, 2021.




                                                   UNITED STATES DISTRICT JUDGE
